--------------------------------------------------------------------------------

CONSULTING AGREEMENT

This Consulting Agreement (the "Agreement") is effectively dated June 1, 2005
(the "Effective Date") by and between Ignition Technologies. Inc. DBA Mobile
Gaming Now ("Client") and AMORAND ("Consultants").

          Whereas, Consultants had special knowledge and expertise that is of
interest to Client and, therefore, desires to retain Consultants as an
independent contractor; and

          Whereas, is Consultants are willing and able to serve in that capacity
and provide the defined services.

In consideration of the mutual promises and agreements contained herein, the
parties agree as follows:

1. SERVICES AND COMPENSATION

          1.1 Consultants shall diligently and professionally perform the
consulting services and duties defined in Exhibit A and as determined from time
to time by Consultants and the Client (the "Services"). The Consultants shall
communicate with Client by interfacing directly with Daniel C. Goldman, its
President or any other person designated by Client in writing (the "Contact
Person").

          l.2 In return for rendering the Services pursuant to this Agreement,
Consultants shall receive compensation as defined in Exhibit B and as determined
from time to time by Consultants and Client. Consultants will be reimbursed for
all pre-approved reasonable out-of-pocket business expenses incurred by
Consultants in providing the Services under this Agreement within 30 days after
receipt by Client from Consultants of an itemized expense voucher, in a form
prescribed by Client, together with receipts or other proof of such expenses
reasonably satisfactory to Client.

2. CONFIDENTILITY

          2.1 "Confidential Information" means any Client proprietary
information, trade secrets or know - how, including, but not limited to,
research, product and production plans, products, services, software, finances
or other business information disclosed by Client either directly or indirectly
in writing or orally. Confidential Information does not include information
which (a) is known to Consultants at the time of disclosure to Consultants by
Client as evidenced by written records of Consultants, (b) has become publicly
known and made generally available through no wrongful act of Consultants, or
(c) has been rightfully received by Consultants from a third party who is
authorized to make such disclosure.

          2.2 Consultants will not, during the term of this Agreement,
improperly use or disclose any proprietary information or trade secrets of any
former or current employer or other person or entity with which Consultants has
an agreement or duty to keep in confidence information acquired by Consultants,
if any, and that Consultants will not bring onto Client's premises any
unpublished document or proprietary information belonging to such employer,
person or entity unless consented to in writing by such employer, person or
entity.

          2.3 Consultants recognizes that Client has received and in the future
will receive from third parties their confidential or proprietary information
subject to a duty on Client's part to maintain the confidentiality of such
information and to use it only for certain limited purposes,

1

--------------------------------------------------------------------------------

agrees that Consultants owes Client and such third parties, during the term of
this Agreement and Consultants thereafter, a duty to hold all such confidential
or proprietary information in the strictest confidence and not to disclose it to
any person, firm or corporation or to use it except as necessary in carrying out
the Services for Client consistent with Client's agreement with such third
party.

          2.4 Upon the termination of this Agreement, Consultants will deliver
to Client all of Client's property or Confidential Information that Advisor may
have in Consultants possession or control.

3. OWNERSHIP OF WORK PRODUCT

          Consultants hereby agrees to assign to Client all right, title and
interest in and to any work product created by Consultants, or to which
Consultants contributes, pursuant to this Agreement (the "Work Product"),
including all patents, copyrights, trademarks and other intellectual property
rights contained therein, and as such any and all work performed hereunder is
considered a "work - for- hire". Consultants agrees to execute, at Client's
request and expense, all documents and other instruments necessary to effectuate
such assignment, including without limitation, a copyright or patent assignment.
In the event that Consultants does not, for any reason, execute such documents
within a reasonable time of Client's request, Consultants hereby irrevocably
appoints Client as attorney- in- fact Consultants for the purpose of executing
such documents on Consultants behalf, which appointment is coupled with an
interest.

4. REPRESENTATION

          Consultants represents that he has the right and unrestricted ability
to provide the Services described in this Agreement to Client, and that
Consultants performance of this Agreement and the Services does not and will not
breach or conflict with any laws, agreements or other arrangements to which
Consultants is or becomes a party. Consultants represents that this Agreement
and the performance of Services will not violate the guidelines or policies of
any employer.

5. RELEASE

          Should Client permit Consultants to use any of Client's equipment,
tools or facilities during the term of this Agreement, such permission will be
gratuitous and Consultants shall indemnify and hold harmless Client and its
officers, directors, agents and employees from and against any claim, loss
expense or judgment of injury to person or property (including death) arising
out of or relating to Consultants' use of any such equipment, tools or
facilities.

6. TERM AND TERMINATION

          6.1 The initial term of this Agreement shall be for ninety (90) days
from the Effective Date, unless terminated earlier. The contract will renew
automatically for an additional hundred and eighty (180) day term, under the
same terms unless its mutually agreed to change the terms.

          6.2 Client or Consultants may terminate this Agreement, without cause,
upon giving thirty (90) days prior written notice. Should Client determine that
Consultants has materially breached any term or condition of this Agreement, or
acted in a negligent manner or with willful misconduct, Client shall have the
right to immediately terminate Consultants without prior notice.

2

--------------------------------------------------------------------------------

          6.3 Upon such termination all rights and duties of the parties toward
each other shall cease except:

                    (a) that within 30 days of the effective date of
termination, Client shall be obliged to pay all amounts owing to Consultants for
Services and related expenses not covered by any amounts paid to Consultants as
a retainer, or Consultants shall be obliged to return to Client any amount paid
to Consultants as a retainer that is not owed against Services.

                    (b) Sections 2 (Confidentiality), 3 (Ownership) and 8
(Independent Contractors) shall survive termination of this Agreement.

7. ASSIGNMENT

          Neither this Agreement nor any right hereunder or interest herein may
he assigned or transferred by Advisor without the express written consent of
Client.

8. INDEPENDENT CONTRACTOR

          8.1 Consultants relationship with Client is that of an independent
contractor, and nothing in this Agreement is intended to, or should be construed
to; create a partnership, agency, joint venture or employment relationship.
Consultants will not be entitled to any of the benefits, which Client may make
available to its employees, including, but not limited to, group health or life
insurance, profit sharing or retirement benefits. Consultants is solely
responsible for, and will file, on a timely basis, all tax returns and payments
required to be filed with, or made to, any federal, state or local tax authority
with respect to the performance of services and receipt of fees under this
Agreement. No part of Consultants' compensation will be subject to withholding
by Client for the payment of any social security, federal, state or any other
employee payroll taxes. Client will regularly report amounts paid to Consultants
by filing the appropriate form with the Internal Revenue Service as required by
law.

          8.2 Consultants are not authorized to make any representation,
contract or commitment on behalf of Client unless specifically requested or
authorized to do so by a Client officer.

9. ARBITRATION AND EQUITABLE RELIEF

          9.1 Except as provided in Section 9.2 below, Client and Consultants
agree that any dispute or controversy arising out of or relating to any
interpretation, construction, performance or breach of this Agreement, shall be
settled by arbitration to be held in King County, Washington, in accordance with
the rules then in effect of the American Arbitration Association. The arbitrator
may grant injunctions or other relief in such dispute or controversy. The
decision of the arbitrator shall be final, conclusive and binding on the parties
to the arbitration. Judgment may be entered on the arbitrator's decision in any
court of competent jurisdiction. Consultants shall pay $500 towards the costs
and expenses of such arbitration and the Client shall pay the remaining amount.
Each shall separately pay its respective counsel fees and expenses.

          9.2 Consultants agree that it would be impossible or inadequate to
measure and calculate Client's damages from any breach of the covenants set
forth in Sections 2 or 3 herein. Accordingly, Consultants agrees that if
Consultants breaches Sections 2 or 3, Client will have available, in addition to
any other right or remedy available, the right to obtain from any court of
competent jurisdiction an injunction restraining such breach or threatened
breach and specific

3

--------------------------------------------------------------------------------

performance of any such provision. Consultants further agree that no bond or
other security shall be required in obtaining such equitable relief and
Consultants hereby consents to the issuances of such injunction and to the
ordering of such specific performance.

10. NON-INTERFERENCE WITH BUSINESS

          During this Agreement, and for a period of one (1) year immediately
following its termination, Consultants agrees not to interfere with the business
of Client in any manner. By way of example and not of limitation, Consultants
agrees not to solicit or induce any employee or independent contractor to
terminate or breach an employment, contractual or other relationship with
Client, or to accept Consultants or employment with another entity that would be
considered a competitor of Client

11. GOVERNING LAW

          This Agreement shall be governed by the laws of the State of
Washington. The parties consent to the jurisdiction of and venue in any
appropriate court in King County, Washington.

12. SUCCESSORS AND ASSIGNS

          Consultants may subcontract or otherwise delegate its obligations
under this Agreement. Subject to the foregoing, this Agreement will be for the
benefit of Client's successors and assigns, and will be binding on Consultants'
assignees.

13. NOTICES

          Any notice required or permitted by this Agreement shall be in writing
and shall be delivered as follows with notice deemed given as indicated: (i) by
personal delivery when delivered personally; (ii) by overnight courier upon
written verification of receipt (iii) by telecopy or facsimile transmission upon
receiving party's acknowledgment of receipt of electronic transmission; or (iv)
by certified or registered mail, return receipt requested, upon verification of
receipt. Notice shall be sent to the addresses set forth below or such other
address as either party may specify in writing.

14. SEVERABILITY

          Should any provisions of this Agreement be held by a court of law to
be illegal, invalid or unenforceable, the legality, validity and enforceability
of the remaining provisions of this Agreement shall not be affected or impaired
thereby.

15. WAIVER

          The waiver by Client of a breach of any provision of this Agreement by
Consultants shall not operate or be construed as a waiver of any other or
subsequent breach by Consultants.

4

--------------------------------------------------------------------------------

Executed as of June 1, 2005

CLIENT ADAM MORAND     X    /s/ Daniel C. Goldman                  X    /s/ Adam
Morand                  By: Daniel C. Goldman By: Adam Morand Title: President
Title: Business Person



Address: Address:     938 N 200th, Suite B 1588-409 Granville St Shoreline, WA
98133 Vancouver, BC, V6C 1T2   Canada

5

--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF CONSULTANTS SERVICES

The Consultant will consult with the Client for providing the following
services: AS ITS Interim CFO and all the duties and responsibilities.

1. Corporate & Business Development Planning: Consultants will assist management
with the development of strategic plan develop alliances through identification
of appropriate strategic partners, contract negotiation, development of business
model, due diligence of potential partners, technology licensing, deal
structuring negotiations and communication with partners.

2. Implement Corporate Development Plan: Consultants will manage new initiatives
on behalf of the Client, and provide strategic leadership and good management to
ensure that the Client continues to meet milestones and business plan
objectives. Ongoing project leadership on various tasks initially encompassing
website development, potential partner research, and international licensing.
Develop and promote client brand and product positioning including key benefits
and product differentiators.

3. Advisory Board Development: Consultants will develop an advisory board of
potential investors and industry mavens to enhance Client's image and provide
key marketing and business development introductions to support product roll out
strategies. Assist with strategy for press relations including the planning and
development of press releases and development of a full media kit.

4. Corporate Advisors Relations: Maintain companies' professional relationships
with key service providers including legal, accounting, banking, marketing and
public relations. Provide consultation with key advisors on new or revised
initiatives of the Client as applicable.

5. Investor Relations: Consultants will establish a investor relations plan and
infrastructure for tracking all communications, contacts and annual and
quarterly reports.

6. Recruiting: Consultants will identify and present candidates to fill client's
open positions.

7. Debt Financing: Consultants will work to secure debt financing for inventory,
accounts receivable, land, buildings and other tangible assets of the Client.

8. Equity Financing: Consultants will work and assist client to secure a round
of financing to support operations, marketing and business development
opportunities. Fundraising efforts will include locating and generating meetings
with potential individual and institutional investors. Develop and maintain
fundraising documents including the business plan, PowerPoint presentations, due
diligence materials and the like. Locate and recruit fundraising professionals
to assist in the companies financing efforts.

6

--------------------------------------------------------------------------------

EXHIBIT B

COMPENSATION

1. Initial Retainer: Upon engagement, Client shall pay Consultants a
non-refundable engagement fee of $3,000 to be used as payment for compensation
earned below.

2. Monthly Compensation: The Consultants is to receive compensation of $6,000 to
be invoiced and paid monthly as earned for all services provided unless
otherwise specially compensated below. It is estimated the Consultants will
provide on average a minimum of 65 hours a month of services. This amount may be
more or less depending on the needs of the Client.

3. Bonus Compensation: The Consultants is to receive strictly subjective bonuses
based on the contact person's assessment of the Consultants' performance.
Bonuses will compensate Consultants for outstanding performance or
accomplishment of additional special projects, goals and objectives as agreed
assigned by the contact personal

CDN DOLLAR and FOREIGN CURRENCY

Beneficiary Bank   TD Canada Trust   1200 Burrard Street   Vancouver, BC  
Canada   (604) 654-3572   SWIFT: TDOMCATTTOR


Beneficiary:   Adam Jason Morand   1588 - 409 Granville Street   Vancouver, BC
V6C 1T2   Canada   Transit/Branch#: 94480   Institution#: 004   CDN $ #: 3116949

7

--------------------------------------------------------------------------------